Case: 17-40387      Document: 00514641048         Page: 1    Date Filed: 09/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                      No. 17-40387
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 13, 2018

ERICK LAWSON,                                                             Lyle W. Cayce
                                                                               Clerk
              Plaintiff–Appellant

v.

WILLIAM STEPHENS, Individually and in his/her official capacity;
MADELINE ORTIZ, Individually and in his/her official capacity,

              Defendants–Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CV-104


Before JOLLY, ELROD, and WILLETT, Circuit Judges.
PER CURIAM:*
       Since the district court has granted Lawson’s motion for reconsideration,
which it construed as a motion to alter or amend a judgment pursuant to
Federal Rule of Civil Procedure 59(e), the appeal is moot. Thus, we REMAND
the case in full for further proceedings.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.